                       4:20-cv-04007-SLD-JEH # 72        Page 1 of 2
                                                                                           E-FILED
                                                                  Monday, 10 May, 2021 09:41:53 AM
                                                                      Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS

JAYLAN BUTLER,                            )
                                          )
Plaintiff,                                )
                                          )
v.                                        )
                                          )
TRAVIS STAES, East Moline Police          )
Officer, in his individual capacity;      )
ETHAN BUSH, Hampton Police Officer,       )             Case No. 4:20-cv-04007
in his individual capacity; JACK          )
ASQUINI, Rock Island County Sheriff’s     )
Deputy, in his individual capacity;       )
JASON PEÑA, Rock Island County            )
Sheriff’s Deputy, in his individual       )
capacity; and JOHN DOES 1 and 2,          )
unknown law enforcement officers, in      )
their individual capacities,              )
                                          )
Defendants.                               )

                                NOTICE OF DEPOSTION

TO:     Kara L. McCall                    Elizabeth Jordan
        Leslie Kuhn-Thayer                Roger Baldwin Foundation of ACLU, Inc.
        Shalyn Caulley                    150 N. Michigan Ave., Suite 600
        SIDLEY AUSTIN LLP                 Chicago, IL 60601
        One South Dearborn Street
        Chicago, Illinois 60603

        John E. Remus
        Timothy M. Feeney
        McCarthy, Callas & Feeney, P.C.
        329 18th Street, Suite 100
        Rock Island, IL 61201
        Telephone: (309) 788-2800
        Fax: (309) 793-4090
        jremus@mcfe-law.com
        tfeeney@mcfe-law.com

       YOU ARE HEREBY NOTIFED that on Friday, May 28th, 2021 at the hour of 10:00
a.m., we shall cause to be taken the deposition of Todd Slingerland before Glover Court
Reporting in person at the following address:
                        4:20-cv-04007-SLD-JEH # 72           Page 2 of 2




       Effingham Chamber of Commerce
       903 Keller Drive
       Effingham, Illinois 62401

pursuant to Federal Rules of Civil Procedure 30(b)(1).


Dated this 10th day of May 2021.                            /s/     Alivia J. Hatten
                                                                    Alivia J. Hatten
                                                                    Assistant State’s Attorney
                                                                    IL Bar #6332787
                                                                    ICIS PIN: AT0014325
                                                                    State’s Attorney's Office
                                                                    1317 3rd Ave.-2nd Floor
                                                                    Rock Island, IL 61201
                                                                    Phone: (309) 558-3238
                                                                    Fax: (309) 558-3244
                                                                    hattena@co.rock-island.il.us

                                CERTIFICATE OF SERVICE

        I hereby certify that on May 10, 2021, I electronically filed this Notice of Deposition
with the Clerk of Court using the CM/ECF electronic system. I further certify that I served the
Plaintiff with a copy via U.S. Postal Service at the following address:

       Kara L. McCall                        Elizabeth Jordan
       Leslie Kuhn-Thayer                    Roger Baldwin Foundation of ACLU, Inc.
       Shalyn Caulley                        150 N. Michigan Ave., Suite 600
       SIDLEY AUSTIN LLP                     Chicago, IL 60601
       One South Dearborn Street
       Chicago, Illinois 60603

       John E. Remus
       Timothy M. Feeney
       McCarthy, Callas & Feeney, P.C.
       329 18th Street, Suite 100
       Rock Island, IL 61201
       Telephone: (309) 788-2800
       Fax: (309) 793-4090
       jremus@mcfe-law.com
       tfeeney@mcfe-law.com




                                                            /s/     Alivia J. Hatten
